Notice of Allowance
1.	This Office Action is in response to a decision by the Patent Trial and Appeal Board on 01/20/2022. Claims 1-20 are currently patentable.

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:  the Patent Trial and Appeal Board determines that the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, “sending, by the configurator device, a first credential attribute to a wireless device, the first credential attribute mapped using the first mapping to a configuration attribute received from the wireless device, and the first credential attribute useable by the wireless device to access an access point (AP)” in the independent claims.

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643